PER CURIAM.
As to the appeal of right based on the dissenting opinion, we reverse the Court of Appeals for the reasons stated in the dissent. We further conclude that the petition for discretionary review as to additional issues was improvidently allowed.
This case is remanded to the Court of Appeals for further remand to the Wake County Superior Court for further proceedings not inconsistent with this opinion.
REVERSED IN PART AND REMANDED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice TIMMONS-GOODSON did not participate in the consideration or decision of this case.